It is my pleasure, at the outset, to congratulate the President for presiding over the work of the General Assembly at its seventieth session. I also take this opportunity to thank Mr. Sam Kutesa, Minister for Foreign Affairs of Uganda, for the efforts exerted throughout his presidency of the Assembly during its sixty-ninth session.
On the seventieth anniversary marking the establishment of the United Nations, in which my country had the honour of contributing by way of the drafting of the Charter of the United Nations, I would like to stress Lebanon’s commitment in fully assuming its active role as a member of the international community in order to fulfil the noble aims unanimously approved by all nations: chiefly, safeguarding international peace and security, the right of peoples to self-determination and respect for the human rights and fundamental freedoms of all human beings.
We speak about the fundamental rights of human beings; in our region that concept is withering away, day after day, under the pressure of wars; dimming before an ever growing shadow hiding behind the veil of religion; and completely disintegrating when faced with the barbaric colonization practised by the State of Israel, while it seeks to hide under a modern and democratic cloak. Before the eyes of the entire world, nations in our region are disintegrating. Millions are leaving their homes, wandering off to the unknown.
There is Aylan: the 3-year-old child seen earlier this month by the entire world, after his body washed ashore towards his eternal resting place. His tragedy sums up the prevailing status of fundamental human rights in our region. His picture describes the story of a tormented people drifting in the sea without direction, or packed on sidewalks in cities and train stations, waiting for a permit, or a visa or simply a meal. The narrative has far outpaced any political, military or legal framework, to put forth a major question related to the present and the future of humankind.
52/54 15-29562

30/09/2015 A/70/PV.19
We have all followed the efforts made on the part of some European countries to accommodate additional numbers of refugees on their territory. Those efforts are rooted in the cultural and civilizational heritage rooted in the bitter experience of devastating wars. Yet we continue to believe that the best solution to the problem, and the least expensive for Syria, the neighbouring countries and the world, is to tackle the tragedy directly and deal with its root causes.
Lebanon reiterates its call to the international community, especially all prominent world Powers, to rise above reluctance and wavering and to stop the fighting on Syrian territory, whose price is the blood of the Syrians. We urge them to end the ongoing massacre by fostering a political solution that safeguards the country’s unity, independence and territorial integrity, while fulfilling the Syrian people’s aspirations for a free and dignified life.
That call does not stem only from the links of neighborhood, kinship, history and common interests between the Syrian and Lebanese peoples, but also from Lebanon’s firm interest in ending the Syrian crisis because of the heavy burden of the massive waves of displaced persons, dubbed by the United Nations itself as a “national disaster”.
If Europe, with its sizeable capacity and generous humanity, has been confused by the sight of thousands of displaced persons suddenly appearing in its cities, Lebanon, with its limited space and scarce capacity, has been hosting, over the past four years, 1.5 million displaced Syrians, amounting to one third of its population. Lebanon’s public infrastructure and host communities have been exhausted maximally at a time of steadily declining international assistance due to the so-called donor fatigue.
While upholding its international obligations, Lebanon reiterates its appeal to donor countries to fulfil their commitments, and even to increase their financial contributions, in order to provide direct assistance to Lebanese public institutions and host communities, according to the response plan launched by Lebanon last December in collaboration with the United Nations. We firmly stress the principle of shared responsibility and burden-sharing among countries, while underlining the importance of establishing safe areas or buffer zones for refugees in Syria and setting up collection centres on the border.
The problem of the displaced population is only one facet of the many negative repercussions Lebanon has endured due to the neighbouring war. Perhaps the most daunting consequence of the conflict is the terrorism, which has demanded steep sacrifices. It is no secret that for more than a year now a group of our military forces is still being held by terrorist groups, and we are still exerting tremendous efforts to free them.
Based on a firm political resolution and efficient security action, we have succeeded in addressing the scourge of terrorism. Our people has proved to the world that Lebanon is not an incubator of terrorism meddling with some countries of the region under the cover of Islam — the religion of tolerance, love and moderation. The increasing responsibilities assumed by our military and security apparatus in the fight against terrorism have heightened our determination to strengthen our forces as a main pillar of security, stability and social harmony in the country. In stressing the need to address its root causes, Lebanon renews its commitment to fight terrorism in all its forms. We reaffirm our readiness to cooperate in the framework of a joint international effort, undertaken by the Security Council, aimed at eradicating terrorism and its sources of financing.
Despite the numerous political crises that Lebanon now faces — chief among them the vacuum created by the absence of a President of the Republic — Lebanon is proud to be a paragon of diversity and an oasis of coexistence among the members of various religions and sects. That is at a time when developments in the Middle East continue to threaten the social, cultural and religious diversity of the region. We believe that safeguarding the integrity of Lebanon is tantamount to protecting a vital remnant of pluralism in the Levant. Therefore, consolidating stability in the country requires strengthening its political, security and socioeconomic components, and it entails a consensual decision on the part of our brothers and friends. That needs to be done in order to prevent regional polarization from influencing Lebanon, help the Lebanese people end the current political vacuum and paralysis and bolster the work of the constitutional institutions with the immediate election of a new President of the Republic.
We followed the recent agreement between Iran and the five permanent Security Council members and Germany with great interest. We now hope that that development will open a new chapter in international relations, marking the beginning of progress in the region and improvement in the political situation in
15-29562 53/54

A/70/PV.19 30/09/2015
Lebanon. We consider that the baseline requirement for successful and normal relations among the countries in the region, which is in the best interests of their peoples, is a commitment to good-neighbourly policy, respect of States’ sovereignty and non-interference in their internal affairs, security and stability.
While marking the ninth anniversary of the adoption of Security Council resolution 1701 (2006), Lebanon reaffirms its commitment to all the provisions of that resolution, based on the belief that it will strengthen stability and security in southern Lebanon and will contribute to extending the State’s authority over its entire territory. Lebanon reiterates its call to the international community to compel Israel to cease its violations of Lebanese sovereignty and cooperate with the United Nations Interim Force in Lebanon (UNIFIL). I take this opportunity to thank the UNIFIL command, structures, troops and all participating countries in order to demarcate the rest of the Blue Line and ensure that the Israelis withdraw immediately from the northern Ghajar area, Shaba’a farmlands and the Kfar Shouba Hills.
Lebanon denounces Israel’s continued occupation of Palestinian land and its blockade of the Gaza Strip. We call upon the international community to compel it to lift that inhumane blockade and ensure decent living conditions for the Palestinians. We condemn the repeated Israeli attacks on the Al-Aqsa Mosque and warn of their serious repercussions. We hold Israel responsible for the failure to reach a peaceful settlement to the conflict based on the two-State solution. In the meantime, we call upon the Security Council to take the appropriate action to resume negotiations, aimed at ending the occupation within a specified time frame, based on resolutions 242 (1967) and 338 (1973), the Madrid terms of reference and the Arab Peace Initiative. While Lebanon rejects the resettlement of refugees on
its territory, we also stress the right of Palestinians to return to their homeland, in accordance with the relevant United Nations resolutions.
A number of crises are roiling in the Middle East region, bringing upheaval. The time has come for the world to mobilize its energies and address them seriously, rather than ignoring them and shirking its responsibility. That is not only because the Levant is the spiritual and linguistic cradle for so much of humankind, but also because our humanitarian duty commands the international community to take action. And our undeniable interest requires us to contain the wildfire that is raging now and prevent it from spreading to everyone’s homes.
I call upon the countries of the world to shun their inaction and resignation and assume the responsibility of restoring security and stability in our region and ensure people’s right to a better future. The countries of the world must reach out and put an end to the death toll in Syria, Iraq, Libya and Yemen, and in the land of peace, Palestine. I beseech the international community to reach out and restore the glow of the Levantine jewel, known as Lebanon, and ensure that our children’s right — which is the right of all children — to sail on the vessels of their dreams, rather than on the literal boats of humiliation and death, which are carrying them to foreign shores.
